Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/29/2021 and 12/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 18-22 of copending Application No. 15936650 (Park ‘650). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by Park ‘650 claims.
Park ‘650 claims recite all the features in claims 1-6 of the instant application. Therefore Park ‘650 claims are in essence a “species” of the generic invention of claims 1-6 of the instant application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11050861 (Park ‘861). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by Park ‘861 claims.
Park ‘861 claims recite all the features in claims 1-6 of the instant application. Therefore Park ‘861 claims are in essence a “species” of the generic invention of claims 1-6 of the instant application. 

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11108896 (Park ‘896). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by Park ‘896 claims.
Park ‘896 claims recite all the features in claims 1-6 of the instant application. Therefore Park ‘896 claims are in essence a “species” of the generic invention of claims 1-6 of the instant application. 

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11108897 (Park ‘897). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by Park ‘897 claims.
Park ‘897 claims recite all the features in claims 1-6 of the instant application. Therefore Park ‘897 claims are in essence a “species” of the generic invention of claims 1-6 of the instant application. 
It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bhat “Design and Implementation of IEEE 802.15.4 Mac Protocol on FPGA” in view of Nemeth et al. (US 20120163480) and in view of Welborn (US 20050201287).

Regarding claim 1, Bhat discloses a receiver, comprising: a receiver configured to receive a signal from a transmitter (Receiver of Fig. 9 and transmitter of Fig. 8. The out signal is transmitted, and the receiver then de-serializes the output signal; §.3.4); and 
a processor configured to process the signal (Fig. 9; the data is demodulated from other blocks from which the original frame structure is received. From the data structure the data is extracted after the comparison of frame control signal; §.3.4), wherein the processed signal comprises:
a preamble (Fig. 5, preamble), 
a spread SFD (start frame delimiter) (Fig 5; SFD.
 Each octet of the PPDU is processed through the modulation and spreading functions (see Fig. 6) sequentially, beginning with the Preamble field and ending with the last octet of the PSDU. Each data symbol shall be mapped into a 32-chip PN sequence; §.3.1-3.2), 
a spread PHR (physical layer Header) (Fig. 5; PHR.
Each octet of the PPDU is processed through the modulation and spreading functions (see Fig. 6) sequentially, beginning with the Preamble field and ending with the last octet of the PSDU. Each data symbol shall be mapped into a 32-chip PN sequence; §.3.1-3.2), and 
a sequence of chips (Each octet of the PPDU is processed through the modulation and spreading functions (see Fig. 6) sequentially, beginning with the Preamble field and ending with the last octet of the PSDU; §.3.1).
Bhat does not expressly disclose wherein the preamble is a ternary base sequence of length 32 chips repeated 8 times, and wherein the ternary base sequence is [1 0 -1 0 0 -1 0 -1 1 0 1 0 0 -1 0 1 1 0 1 0 0 -1 0 1 -1 0 1 0 0 1 0 1].
In an analogous art, Nemeth discloses wherein the preamble is a ternary base sequence of length 32 chips repeated 8 times (the preamble for the low data rate group comprises a preamble pattern consisting of 32 chips which is repeated eight or 16 times; [0008]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add Nemeth’s teaching in the system of Bhat in order to provide an improved system of a set of preambles with an associated preamble processing process (Nemeth; [0006]).
The combination of Bhat and Nemeth does not expressly disclose wherein the ternary base sequence is [1 0 -1 0 0 -1 0 -1 1 0 1 0 0 -1 0 1 1 0 1 0 0 -1 0 1 -1 0 1 0 0 1 0 1 ].
In an analogous art, Welborn discloses that a ternary chip could have a value of 1, 0, or -1. Therefore, the combination of Bhat, Nemeth, and Welborn suggests a base sequence of 32 chips with a ternary pattern from the set of [1, 0, or -1].
Welborn discloses that a ternary chip could have a value of 1, 0, or -1. Welborn discloses (When encoding chips using ternary modulation, individual chips within the L-chip sequence can be modulated according to a ternary value, i.e., one of +1, -1, or 0. For example, one 12-bit chip might have a sequence of 1 1 -1 0 0 1 -1 -1 -1 0 1 1, i.e., it is made up of a series of 12 chips, each multiplied by the corresponding value in the 12 value ternary sequence; [0030]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add Welborn’s teaching in the system of Bhat and Nemeth in order to increase the performance for applications such as high-rate data transfers for power-constrained handheld devices (Welborn; [0006]).

Regarding claim 2, the combination of Bhat, Welborn, and Nemeth, particularly Bhat discloses spreading 0 in SFD into a first sequence using a spreading factor of 8 and spreading 1 in the SFD into a second sequence using a spreading factor of 8  (Four bits (corresponding to a symbol) are mapped to a 32 –chip PN sequence. i.e., The spreading factor is 8; §.3.1-3.2).
Bhat does not expressly disclose wherein [0 -1 0 1 1 0 -1 0] in the spread SFD corresponds to 0, and [1 0 -1 0 0 -1 0 1] in the spread SFD corresponds to 1.
Welborn discloses that a ternary chip could have a value of 1, 0, or -1. Therefore, the combination of Bhat, Welborn, and Nemeth suggests spreading 0 and 1 using a SF of 8 into a ternary pattern from the set comprised of 1, 0, or -1.
Welborn discloses (When encoding chips using ternary modulation, individual chips within the L-chip sequence can be modulated according to a ternary value, i.e., one of +1, -1, or 0. For example, one 12-bit chip might have a sequence of 1 1 -1 0 0 1 -1 -1 -1 0 1 1, i.e., it is made up of a series of 12 chips, each multiplied by the corresponding value in the 12 value ternary sequence; [0030]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add Welborn’s teaching in the system of Bhat and Nemeth in order to increase the performance for applications such as high-rate data transfers for power-constrained handheld devices (Welborn; [0006]).

Regarding claim 3, the combination of Bhat, Welborn, and Nemeth, particularly Bhat discloses spreading 0 in PHR into a first sequence using a spreading factor of 8 and spreading 1 in the PHR into a second sequence using a spreading factor of 8  (Four bits (corresponding to a symbol) are mapped to a 32 –chip PN sequence. i.e., The spreading factor is 8; §.3.1-3.2).
Bhat does not expressly disclose wherein [O -1 0 1 1 0 -1 O] in the spread PHR corresponds to 0, and [1 0 -1 0 0 -1 0 1] in the spread PHR corresponds to 1.
Welborn discloses that a ternary chip could have a value of 1, 0, or -1. Therefore, the combination of Bhat, Welborn, and Nemeth suggests spreading 0 and 1 using a SF of 8 into a ternary pattern from the set comprised of 1, 0, or -1.
Welborn discloses (When encoding chips using ternary modulation, individual chips within the L-chip sequence can be modulated according to a ternary value, i.e., one of +1, -1, or 0. For example, one 12-bit chip might have a sequence of 1 1 -1 0 0 1 -1 -1 -1 0 1 1, i.e., it is made up of a series of 12 chips, each multiplied by the corresponding value in the 12 value ternary sequence; [0030]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add Welborn’s teaching in the system of Bhat and Nemeth in order to increase the performance for applications such as high-rate data transfers for power-constrained handheld devices (Welborn; [0006]).

Regarding claim 4, the claim is interpreted and rejected for the reasons cited in claim 1.
Regarding claim 5, the claim is interpreted and rejected for the reasons cited in claim 2.
Regarding claim 6, the claim is interpreted and rejected for the reasons cited in claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Lakkis (US 20100061320), “COMMON MODE AND UNIFIED FRAME FORMAT.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/           Primary Examiner, Art Unit 2413